Aldis, J.
There can be no question but that the complaint is bad in not alleging with cert/iinty the time when the offence was committed. The act charged may have been committed when it was not a criminal offence. The allegation as to the former conviction is also clearly defective. G-. S. p. 597, § 28.
The counsel for the State moves to amend under section 30 of chapter 94 of the General Statutes, which provides that defects of form or substance may be amended before or on trial by the court before which the same is pending.
We do not say that the case may not be considered as on trial and pending before us, and that we have no power to amend. But it is very obvious that such a defect ought to be amended at-once in the county court. It is a great hardship on a respondent to compel him to come to the supreme court to settle a question of this character, — a plain error and easily amendable, — when on motion in the county court it would be corrected without expense or delay. As a matter of discretion therefore — to speed the administration of justice and prevent expense both to the respondent and the State — and to establish a reasonable precedent in like cases we refuse the motion.
Judgment reversed and the complaint adjudged insufficient.